TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-04-00168-CV



                       Texas Department of Human Services, Appellant

                                                  v.

               Manor Park, Inc. and Margaret Cowden, as Chairperson of the
                               Board of Trustees, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 200TH JUDICIAL DISTRICT
        NO. GN300140, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


               The parties to this appeal announce that they have settled their dispute. They request

that this Court vacate the judgment without regard to its merits and remand this cause to the district

court for entry of judgment consistent with the parties’ agreement. We grant the motion, vacate the

judgment, and remand this cause to the district court for entry of judgment consistent with the

parties’ agreement.




                                               Mack Kidd, Justice

Before Justices Kidd, B. A. Smith and Pemberton

Vacated and Remanded

Filed: July 29, 2004